Name: Commission Regulation (EEC) No 3525/81 of 9 December 1981 amending for the fifth time Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/34 Official Journal of the European Communities 10 . 12. 81 COMMISSION REGULATION (EEC) No 3525/81 of 9 December 1981 amending for die fifth time Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by intervention agencies result of an error in that version ; whereas the German text of the entry in question should therefore be altered so that a distinction may be made at the time of intervention between weed seeds which are toxic for humans and for animals, or which may involve diffi ­ culties of a technical or mechanical nature during processing of the cereals and weed seeds which are in no way harmful ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1949/81 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 1 569/77 (3), as last amended by Regulation (EEC) No 3255/81 (4), lays down the minimum quality criteria with which cereals offered to intervention must comply ; whereas in the Annex thereto, in section 3, it is stated that durum wheat may not contain more than 4 % of grains of common wheat ; whereas, in the interests of clarity, it should be emphasized in section 2 (b) that, by way of impurities taking the form of seeds, the said durum wheat cannot further contain grains of common wheat ; Whereas in the German version, pursuant to the provi ­ sions in the said Annex in section 2 (d), all weed seeds present in cereals are to be considered as harmful ; whereas the restrictive nature of that provision is the HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1569/77 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (*) OJ No L 198, 20 . 7 . 1981 , p . 2. (3) OJ No L 174, 14. 7 . 1977, p . 15 . (4) OJ No L 327, 14 . 11 . 1981 , p . 2 10. 12. 81 Official Journal of the European Communities No L 355/35 ANNEX Durum wheat Common wheat Rye Barley Maize 1 . Maximum moisture content (') from 14 to 1 6 % from 14 to 16 % from 14 to 16% from 14 to 16% from 14 to 16% 2. Maximum percentage of matter which is not basic cereal of unimpaired quality 10 % 12% 12% 12% 12% of which : (a) broken grains 5% 5% 5% 5% 10% (b) impurities consisting of grains (3) 5% 12% 5% 12% 5% of which :  shrivelled grains  other cereals  grains damaged by pests  grains in which the germ is discoloured  mottled grains  grains damaged by heat during drying 3 % 0-50 % 12% j 5% 3% 3% 12% j 5% 3% 3% (c) sprouted grains (') from 4 to 6 % from 6 to 8 % from 6 to 8 % from 6 to 8 % from 6 to 8 % (d) miscellaneous impurities (Schwarzbesatz) 3 % 3 % 3 % 3 % 3% of which :  harmful weed seeds  damaged grains, including grains damaged by spontaneous heating  extraneous matter :  husks  ergot  decayed grains  dead insects and fragments of insects 010 % 0-05 % 0-05 % 010 % 0-05 % 010 % 0-05 % 010 % 0-05 % 0-10 % 0-05 % 3. Maximum percentage of 'mitadine' grains, wholly or partially  of which grains of common wheat 50 % 4% 4. Minimum specific weight 76 kg/hi * from 68 to 72 kg/hi (') 68 kg/hi 63 kg/hi O  (') The maximum percentages and specific weight shall be fixed by the intervention agencies according to region and to harvest and storage conditions. (2) However the minimum specific weight for winter barley may be fixed by the intervention agencies :  at 59 kilograms per hectolitre until 31 July 1981 ;  at 61 kilograms per hectolitre until 31 July 1982. (3) In the case of durum wheat, common wheat grains are excluded.